DETAILED ACTION

The instant application having application No 17/200144 filed on 03/17/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) nonstatutory double patenting rejection resolve.
Claim 6 would be allowable if (i) nonstatutory double patenting rejection resolve.
Claim 13 would be allowable if (i) nonstatutory double patenting rejection resolve.
Claim 19 would be allowable if (i) nonstatutory double patenting rejection resolve.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-9, and 12-16 of Application No. 15808879, 16513706.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on synchronize the clock of the network node based on receive, by using the transceiver, a wireless signal including a trigger frame from the base wireless communication terminal and vice versa.
For claim 1, Patent Application discloses a  wireless communication terminal wirelessly communicating with a base wireless communication terminal, the wireless communication terminal comprising a transceiver; and a processor, wherein the processer receives, by using the transceiver, a wireless signal including a trigger frame from the base wireless communication terminal and transmits, by using the transceiver, buffer status information to the base wireless communication terminal based on the trigger frame, and wherein the buffer status information is included in a QoS control field which signals information on a QoS control of a MAC header(See Claim 1).
For claim 2, Patent Application discloses the buffer status information comprises data size information indicating a size of data stored in the transmission buffer (See Claim 1).
For claim 3, Patent Application discloses the processor transmits, by using the transceiver, the data size information using a queue data size field having a variable granularity (See Claim 4).
For claim 4, Patent Application discloses the queue data size field indicates a size of data stored in the transmission buffer through a variable unit (See Claim 1).
For claim 5, Patent Application discloses the queue data size field indicates the size of data stored in the transmission buffer according to the type of data (See Claim 5).
For claim 6, Patent Application discloses queue data size field may indicate the size of data stored in the buffer according to each access category (See Claim 6).
For claim 7, Patent Application discloses the processor transmits, by using the transceiver, a wireless signal including both the buffer status information and data (See Claim 1).
For claim 8, Patent Application discloses the trigger frame is a random-access trigger frame, wherein the random-access trigger frame indicates a frequency band randomly accessed by a plurality of wireless communication terminals including the wireless communication terminal (See Claim 8).
For claim 9, Patent Application discloses a operation method of a wireless communication terminal wireless communicating with a base wireless communication terminal, the method comprising receiving a wireless signal including a trigger frame from the base wireless communication terminal; and transmitting buffer status information to the base wireless communication terminal based on the trigger frame, and wherein the buffer status information is included in a QoS control field which  signals information on a QoS control of a MAC header(See Claim 9).
For claim 10, Patent Application discloses the buffer status information comprises data size information indicating a size of data stored in the transmission buffer (See Claim 14).
For claim 11, Patent Application discloses the transmitting the buffer status information comprises transmitting the data size information using a queue data size field having a variable granularity (See Claim 4).
For claim 12, Patent Application discloses the queue data size field indicates a size of data stored in the transmission buffer through a variable unit (See Claim 14).
For claim 13, Patent Application discloses the queue data size field indicates the size of data stored in the buffer according to the type of data (See Claim 1).
For claim 14, Patent Application discloses queue data size field may indicate the size of data stored in the buffer according to each access category (See Claim 1).
For claim 15, Patent Application discloses the transmitting the buffer status information comprises transmitting a wireless signal including both the buffer status information and data (See Claim 15).
For claim 16, Patent Application discloses the trigger frame is a random access trigger frame, wherein the random access trigger frame indicates a frequency band randomly accessed by a plurality of wireless communication terminals including the wireless communication terminal (See Claim 16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20180288743, Oct. 4, 2018) in view of SEOK (US 20160113034, Apr. 21, 2016).

Regarding Claim 1, CHOI discloses a wireless communication terminal wirelessly communicating with a base wireless communication terminal, the wireless communication terminal comprising a transceiver (page 9, par (0162), line 1-10, AP station transmit a trigger frame to a plurality of stations (communicating the base stations) to perform UL MU transmission); 
and a processor, wherein the processer receives, by using the transceiver, a wireless signal including a trigger frame from the base wireless communication terminal and transmits (page 9, par (0162), line 1-10, AP station transmit a trigger frame to a plurality of stations (communicating the base stations) to perform UL MU transmission), 
by using the transceiver, buffer status information to the base wireless 
communication terminal based on the trigger frame (page 11, par (0191), line 1-10, STA to report a buffer status of the STA to an AP for MU UL-MIMO or MU UL-OFDMA, the AP transmits a trigger frame for an unspecified STA). 
CHOI discloses all aspects of the claimed invention, except the buffer status information is included in a QoS control field which signals information on a QoS control of a MAC header.
SEOK is the same field of invention teaches the buffer status information is included in a QoS control field which signals information on a QoS control of a MAC header(page 19, par (0243), line 1-10, indicate that a UL MU Poll Response frame corresponds to a PS-Poll frame a trigger frame field of the UL MU Poll Response frame (e.g., the trigger frame field included in the QoS Control field of a MAC header).
CHOI and SEOK are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Zhang to include the teaching of Cherian because it is providing a protection function for PPDU transmission of a t STA based on the value of a LENGTH field.

Regarding Claim 2, CHOI discloses all aspects of the claimed invention, except the buffer status information comprises data size information indicating a size of data stored in the transmission buffer.
SEOK is the same field of invention teaches the buffer status information comprises data size information indicating a size of data stored in the transmission buffer(page 18, par (0232), line 1-10, information about a buffer status, and information about resources to be used for the UL MU PPDU transmission (that information comprises data size for the PPDU transmission)).
Regarding Claim 3, CHOI discloses the processor transmits, by using the transceiver, the data size information using a queue data size field having a variable granularity (page 18, par (0309), line 1-10, a buffer status reporting frame, changes according to queue to be reported, when a status of AC_ VI queue is reported, multiuser random access is performed according to AC_ VI).
Regarding Claim 7, CHOI discloses all aspects of the claimed invention, except the processor transmits, by using the transceiver, a wireless signal including both the buffer status information and data.
SEOK is the same field of invention teaches the processor transmits, by using the transceiver, a wireless signal including both the buffer status information and data (page 18, par (0232), line 1-10, information about a buffer status, and information about resources to be used for the UL MU PPDU transmission (data information)).
Regarding Claim 9, CHOI discloses a operation method of a wireless communication terminal wireless communicating with a base wireless communication terminal (page 9, par (0162), line 1-10, AP station transmit a trigger frame to a plurality of stations (communicating the base stations) to perform UL MU transmission), 
the method comprising receiving a wireless signal including a trigger frame from the base wireless communication terminal(page 9, par (0162), line 1-10, AP station transmit a trigger frame to a plurality of stations (communicating the base stations) to perform UL MU transmission); 
and transmitting buffer status information to the base wireless communication terminal based on the trigger frame(page 11, par (0191), line 1-10, STA to report a buffer status of the STA to an AP for MU UL-MIMO or MU UL-OFDMA, the AP transmits a trigger frame for an unspecified STA). 
CHOI discloses all aspects of the claimed invention, except the buffer status information is included in a QoS control field which signals information on a QoS control of a MAC header.
SEOK is the same field of invention teaches the buffer status information is included in a QoS control field which signals information on a QoS control of a MAC header(page 19, par (0243), line 1-10, indicate that a UL MU Poll Response frame corresponds to a PS-Poll frame a trigger frame field of the UL MU Poll Response frame (e.g., the trigger frame field included in the QoS Control field of a MAC header).
CHOI and SEOK are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Zhang to include the teaching of Cherian because it is providing a protection function for PPDU transmission of a t STA based on the value of a LENGTH field.

Regarding Claim 10, CHOI discloses all aspects of the claimed invention, except
the buffer status information comprises data size information indicating a size of data stored in the transmission buffer.
SEOK is the same field of invention teaches the buffer status information comprises data size information indicating a size of data stored in the transmission buffer (page 18, par (0232), line 1-10, information about a buffer status, and information about resources to be used for the UL MU PPDU transmission (that information comprises data size for the PPDU transmission)).
Regarding Claim 11, CHOI discloses the transmitting the buffer status information comprises transmitting the data size information using a queue data size field having a variable granularity (page 18, par (0309), line 1-10, a buffer status reporting frame, changes according to queue to be reported, when a status of AC_ VI queue is reported, multiuser random access is performed according to AC_ VI).
Regarding Claim 15, CHOI discloses all aspects of the claimed invention, except the transmitting the buffer status information comprises transmitting a wireless signal including both the buffer status information and data.
SEOK is the same field of invention teaches the transmitting the buffer status information comprises transmitting a wireless signal including both the buffer status information and data.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
LOE et al. (US 20180048427, Feb. 15, 2018) teaches Method and System For wireless local area Network Long Symbol Duration Migration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464